     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 1 of 19 Page ID #:1




 1
     Christopher J. Hamner, Esq. (SBN 197117)
     HAMNER LAW OFFICES, APLC
 2   5023 Parkway Calabasas
 3   Calabasas, California 91302
     Telephone: (818) 876-9631
 4   chamner@hamnerlaw.com
 5
     Attorneys for Plaintiff, Michael P. Zeigler, on behalf of himself and all others
 6   similarly situated
 7
                                 UNITED STATES DISTRICT COURT
 8

 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL P. ZEIGLER, on behalf of Case No.
11   himself and all others similarly
12
     situated                         CLASS ACTION COMPLAINT
                                      FOR:
13                Plaintiff
14                                    1. Failure to Provide Rest Breaks (LC §
                      v.                 226.7, 512; IWC Order 5; Cal. Code
15                                       Regs., Title 8 § 11050);
16   DAYTON SUPERIOR                  2. Failure to Provide Meal Periods or
     CORPORATION, a Delaware             Compensation in Lieu Thereof (LC §
17   Corporation; REAL TIME              226.7; IWC Order 5; Cal. Code
18   STAFFING SERVICES, LLC, dba         Regs., Title 8 § 11050);
     SELECT STAFFING, a California    3. Failure to Pay Overtime Wages (LC
19
     company, and DOES 1 THROUGH         § 200-204; 510, 1194, IWC Order);
20   100, inclusive,                  4. Wage Statements Violations (Labor
                                         Code § 226(a));
21
                  Defendants.         5. Failure to Pay Wages of Terminated
22                                       or Resigned Employees (LC§§ 201-
                                         203);
23
                                      6. Unfair Business Practices (Bus. &
24                                       Prof. Code §§ 17200-17208);
25
                                      7. Violation of the Private Attorneys
                                         General Act
26                                    8. Injunction
27
                                                DEMAND FOR JURY TRIAL
28
                                                1
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 2 of 19 Page ID #:2




 1
             Plaintiff Michael P. Zeigler, individually and on behalf of the proposed

 2   class, brings this action against defendants Dayton Superior Corporation, Select
 3
     Staffing and DOES 1 through 100 and state:
 4

 5                                              I. PARTIES
 6
             1.       Plaintiff Michael P. Zeigler (“Plaintiff”) is and at all relevant times
 7
     mentioned herein, was a resident of Murietta in Riverside County, California.
 8
             2.       Defendant, Dayton Superior Corporation (“Dayton”), owns, operates
 9
     and does business in Riverside County, California.
10
             3.       Defendant, Real Time Staffing, LLC, dba Select Staffing (“Select”),
11

12
     owns, operates and does business in many locations throughout California,

13   including Riverside County. Plaintiff alleges Defendants Dayton and Select were

14   his joint employers.
15           4.       The true names and capacities, whether individual, corporate,
16   associate, or otherwise, of defendant sued here in as DOES 1 through 10, inclusive,
17   are currently unknown to Plaintiff, who therefore sues defendants by such fictitious
18   names under Code of Civil Procedure section 474. Plaintiff is informed and
19   believes, and based thereon alleges, that defendant designated herein as a DOE is
20   legally responsible in some manner for the unlawful acts referred to herein.
21   Plaintiff will seek leave of court to amend this complaint to reflect the true names
22   and capacities of the defendants designated hereinafter as DOES when such
23   identities become known.
24
                                      II. GENERAL ALLEGATIONS
25
             4.       Plaintiff was employed by Defendants as a non-exempt Material
26
     Handler in Rubidoux, California from February 14, 2015 through July 2018.
27
             5.       Plaintiff’s hourly wage was $18.27 per hour.
28
                                                      2
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 3 of 19 Page ID #:3




 1           6.       As a material handler, Plaintiff was responsible for loading and
 2   unloading trucks containing concrete accessories. Dayton’s shipping department
 3   was very busy, and on many occasions, Dayton had trucks waiting to load and
 4   unload their equipment.
 5           7.       Plaintiff alleges Dayton’s, the shipping lead and operations manager
 6
     instructed Plaintiff and other employees in the shipping department to work
 7
     through meal and rest breaks to prevent an increased truck backup. Plaintiff was
 8
     told by his superiors that he would be able to take his meal and rest breaks “later”
 9
     when there were no trucks waiting to be loaded, however since the shipping
10
     department was so busy, that slowdown rarely came. As a result, Plaintiff
11
     consistently missed rest and meal breaks. Plaintiff alleges the proposed class was
12
     also denied rest and meal breaks in this regard.
13
             8.       Plaintiff further alleges Dayton regularly required Plaintiff and the
14
     proposed class to clock out for lunch at, or just before the 5 hour mark of the shift,
15
     and continue working off the clock. On other occasions, the operations manager
16
     manually edited the time clock so Plaintiff’s time records reflected that Plaintiff
17

18
     took his lunch, even though he had actually worked through his lunch without

19   taking a break.

20           9.       Plaintiff alleges that Defendants’ corporate policies and procedures
21   are such that Plaintiff was not able to, or permitted to, take timely rest and meal
22   breaks at Defendant’s offices. Defendants maintained a company-wide policy and
23   practice to essentially not allow its employees any opportunity to be able to take
24   timely breaks or lunch periods pursuant to the Labor Code, Industrial Welfare
25   Commission Wage Order 5-2001, and other applicable Wage Orders. Defendants
26   maintain a common policy of not allowing Plaintiff proper and legal rest and meal
27   breaks.
28
                                                   3
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 4 of 19 Page ID #:4




 1           10.      Plaintiff alleges that Defendants knew or should have known that
 2   Defendants’ company-wide policies and procedures prevent Defendant's
 3   employees from taking timely meal and rest breaks, especially during busy shifts at
 4   Dayton.
 5           11.      Plaintiff alleges he and the proposed class are entitled to regular pay,
 6   plus overtime pay for each overtime hour Plaintiff worked for Defendants.
 7           12.      Defendants’ pay policies as alleged herein resulted in a failure to pay
 8
     all wages due for compensable work or work time wherein Plaintiff remained
 9
     subject to his employer’s control. This policy and practice therefore violated
10
     California Labor Code section 200-202, Labor Code section 1194, and California
11
     Industrial Wage Commission (IWC) Wage Order 4-2001.
12
             13.      As a result of the Defendants’ pay policies, Defendants failed to
13
     provide accurate, itemized wage statements to Plaintiff as required by Labor Code
14
     section 226.
15
             14.      Defendants failed to pay all wages owed Plaintiff as required by
16
     Labor Code section 203. This claim results from Defendants’ failure to pay
17
     premium wages for missed, late, interrupted or short break periods under Labor
18
     Code section 226.7, and corresponding IWC Wage Order 4-2001.
19
             15.      Plaintiff alleges that Defendants engage in uniform and unlawful
20
     conduct resulting in violations of Labor Code §§ 201, 202, 203, 204, 226, 226.7,
21
     510, 1194, and 2750.5.The claims for which restitution are owed relate to unpaid
22
     wages for late and interrupted meal periods.
23
             16.      Plaintiff brings this action pursuant to Business and Professions Code
24

25
     §§ 17200-17208, seeking injunctive relief and restitution of all benefits obtained

26
     by Defendants by engaging in the unlawful conduct complained herein.

27

28
                                                   4
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 5 of 19 Page ID #:5




 1         21.        On January 17, 2019, Plaintiff sent a notice of PAGA claims to
 2   Defendants and the California Labor and Workforce Development Agency
 3   (LWDA).
 4                                      III. CLASS ALLEGATIONS
 5       22.          Plaintiffs bring this cause of action on behalf of himself and on
 6   behalf of all persons similarly situated, (“the class”) as alleged herein. This action
 7   is brought and may properly be maintained as a class action pursuant to the
 8   provisions of California Code of Civil Procedure section 382.
 9
         23.          Plaintiffs seek to represent the following class of California workers:
10
                      All of Defendants’ hourly workers in California in the shipping
11
                      department for Drayton Superior Corporation in the last four
12
                      years.
13
                      Plaintiff is a member of the proposed class.
14
           24.        There is a well-defined community of interest in the litigation and the
15
     class is ascertainable.
16
             25.      The requirements for Class certification can be meet here.
17
               A.     Numerosity: The class is so numerous that individual joinder of all
18
     members is impractical under the circumstances of this case. While the exact
19
     number of class members is unknown to Plaintiffs at this time, Plaintiffs are
20
     informed and believes and thereon alleges that the class consists of 1,000 persons
21
     or more.
22
               B.     Common Questions Predominate: Common questions of law and fact
23
     exist as to all class members, and predominate over any questions that affect only
24
     individual members of the class. The common questions of law and fact include,
25
     but are not limited to:
26

27

28
                                                  5
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 6 of 19 Page ID #:6




 1                  i. What were and are the policies, programs, practices, procedures and
 2                    protocols of Defendants regarding class members’ actual work and
 3                    tasks, and their job duties irrespective of job titles;
 4                 ii. Whether Defendants are and were subject to overtime requirements
 5                    contained in the California IWC Wage Orders and other California
 6                    law with respect to the class members pursuant to Labor Code Section
 7                    510, and Wage Order, No. 4-2001, for the period commencing four
 8                    years prior to the date of the filing of this complaint and continuing
 9                    through the date of judgment;
10                 iii. Whether Defendants’ policy and practice of classifying class
11                    members as exempt from overtime entitlement under California law
12
                      and Defendants’ policy and practice of failing to pay overtime to the
13
                      California class members violate applicable provisions of California
14
                      law, including applicable statutory and regulatory authority;
15
                   iv. Whether Defendants unlawfully failed to pay overtime compensation
16
                      in violation of the California Unfair Competition Law, Cal. Bus. &
17
                      Prof. Code §17200 et seq., and the California Labor Code and related
18
                      regulations, Cal. Labor Code §§ 201, 202, 203, 226, 510, 1174,
19
                      1174.5, and 1194, the applicable Cal. Wage Orders;
20
                    v. Whether Defendants violated California law by their policies,
21
                      programs, practices, procedures and protocols regarding rest periods
22
                      for class members;
23
                   vi. What were and are the policies, programs, practices, procedures and
24
                      protocols of Defendants regarding furnishing to the class members,
25
                      upon each payment of wages, itemized statements required by Labor
26
                      Code section 226;
27

28
                                                    6
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 7 of 19 Page ID #:7




 1                vii. Whether Defendants violated California law by their policies,
 2                    programs, practices, procedures and protocols regarding furnishing to
 3                    the class members, upon each payment of wages, itemized statements
 4                    required by Labor Code section 226;
 5                viii. Whether Defendants violated Business & Professions Code sections
 6                    17200 et seq. by their policies, programs, practices, procedures and
 7                    conduct referred to in this cause of action;
 8                 ix. Whether Defendants obtained voluntarily waivers with consent and
 9                    full disclosure, and whether a written signed waiver is effective as to
10                    all future meal and rest periods;
11                  x. The proper measure of damages sustained and the proper measure of
12
                      restitution recoverable by members of the California class; and,
13
                   xi. Additional common questions of law and fact may develop as the
14
                      litigation progresses.
15
             C.       Typicality: Plaintiff’s claims are typical of the claims of the class.
16
     Plaintiff and other class members sustained losses, injuries and damages arising
17
     out of the Defendants’ common policies, programs, practices, procedures, and
18
     course of conduct referred to in each cause of action and throughout this
19
     Complaint, which were applied uniformly to class members as well as Plaintiff.
20
     Plaintiff seeks recoveries for the same types of losses, injuries, and damages as
21
     were suffered by the other class members as well as Plaintiff.
22
             D.       Adequacy: Plaintiff and his counsel will fairly and adequately protect
23
     the interests of the class. Plaintiff has no interest that is averse to the interests of
24
     the other class members.
25
             E.       Superiority: A class action is superior to other available means for the
26
     fair and efficient adjudication of this controversy. Individual joinder of all class
27
     members is impractical. Class action treatment will permit a large number of
28
                                                   7
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 8 of 19 Page ID #:8




 1   similarly situated persons to prosecute their common claims in a single forum
 2   simultaneously, efficiently, and without the unnecessary duplication of effort and
 3   expense that numerous individual actions engender. Also, because the losses,
 4   injuries and damages suffered by each of the individual class members are small in
 5   the sense pertinent to class action analysis, the expenses and burden of individual
 6   litigation would make it extremely difficult or impossible for the individual class
 7   members to redress the wrongs done to them. On the other hand, important public
 8   interests will be served by addressing the matter as a class action. The cost to the
 9   court system and the public of adjudication of individual litigation and claims
10   would be substantial, and substantially more than if the claims are treated as class
11   action. Individual litigation and claims would also present the potential for
12
     inconsistent or contradictory results.
13
             F.       Public Policy Considerations: Defendants and other employers
14
     throughout the state violate wage and hour laws. Current employees are often
15
     afraid to assert their rights out of fear of direct or indirect retaliation. Former
16
     employees are often fearful of bringing claims because doing so can harm their
17
     employment and future employment and future efforts to secure employment.
18
     Class actions provide class members who are not named in the complaint a degree
19
     of anonymity that allows for vindication of their rights while eliminating these
20
     risks, or at least enormously reducing them.
21
                                                CAUSES OF ACTION
22

23
                             FIRST CAUSE OF ACTION
                            Failure to Provide Rest Breaks
24     (Labor Code § 226.7, 512; IWC Order 5; Cal. Code Regs., Title 8 § 11050)
25
           26.        Plaintiff re-alleges and incorporate by this reference each of the
26

27
     foregoing paragraphs as if fully set forth herein.

28
                                                       8
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 9 of 19 Page ID #:9




 1
           27.        By failing to provide rest periods as mandated under California law

 2   to Plaintiff and the proposed class, Defendants willfully violated the provisions of
 3
     Labor Code section 226.7.
 4

 5         28.        As a result of the unlawful acts of Defendants, Plaintiff has been
 6   deprived of rest breaks, premium wages, and/or other compensation in amounts to
 7
     be determined at trial, and is entitled to recovery of such amounts, plus interest,
 8

 9   attorneys’ fees, and costs.
10
           29.        Plaintiff requests relief as described in the Prayer alleged supra,
11

12
     herein.

13                                    SECOND CAUSE OF ACTION
14
            Failure to Provide Meal Periods or Compensation in Lieu Thereof
15         (Labor Code § 226.7, IWC Order 5; Cal. Code Regs., Title 8 § 11050)
16
           30.        Plaintiff re-alleges and incorporates by this reference each of the
17

18   foregoing paragraphs as if fully set forth herein.
19
           31.        By failing to provide minimum statutory meal periods, and by failing
20
     to provide compensation for these meal periods, as alleged above, Defendants
21

22   willfully violated the provisions of Labor Code sections 226.7 and 512, IWC
23
     Wage Orders, and California Code of Regulations, section 11020(11).
24

25
           32.        As a result of the unlawful acts of Defendants, Plaintiff and the class

26   she seeks to represent have been deprived of meal breaks, premium wages and/or
27

28
                                                   9
     ZEIGLER v. DAYTON SUPERIOR CORP., et al.
     COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 10 of 19 Page ID #:10




 1
      other compensation in amounts to be determined at trial, and is entitled to

 2    recovery of such amounts, plus interest, and costs.
 3
          33.          Plaintiff requests relief as described in the Prayer alleged supra,
 4

 5    herein.
 6                                       THIRD CAUSE OF ACTION
 7
                            Failure to Pay Overtime Wages
 8
       (Labor Code §§ 510, 1194, 1198, and 1199, IWC Wage Orders, and Related
 9                                     Violations)
10
            34.        Plaintiff re-alleges and incorporates by this reference each of the
11

12
      foregoing paragraphs as if set forth herein.

13          35.        Defendants illegally failed to pay overtime wages, and in so doing,
14
      Defendants willfully violated the provisions of Labor Code sections 510, 1194,
15

16    1198, 1199, IWC Wage Orders, and California Code of regulations, Title 8,
17    section 11160(3).
18
            36.        California law requires employers to pay overtime compensation to
19

20    all non-exempt employees for all hours worked over eight in a day or forty per
21
      week for overtime and over twelve in a day for double-time.
22
            37.        As a direct and proximate result of Defendants’ unlawful conduct, as
23

24    set forth herein, Plaintiff and the class he seeks to represent have sustained
25
      damages, including loss of compensation for overtime worked on behalf of
26

27

28
                                                    10
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 11 of 19 Page ID #:11




 1
      Defendants in an amount to be established at trial, prejudgment interest, and costs

 2    and attorney’s fees, pursuant to statute and other applicable law.
 3
            38.        Plaintiff requests relief as described in the Prayer alleged supra,
 4

 5    herein.
 6                                     FOURTH CAUSE OF ACTION
 7
                                          Wage Statements Violations
 8
                                            (Labor Code §226(a))
 9
            39.        Plaintiff re-alleges and incorporates by this reference each of the
10

11    foregoing paragraphs as if fully set forth herein.
12
            40.        Section 226(a) of the California Labor Code requires Defendants to
13

14
      itemize all wage statements deductions from payment of wages and to accurately

15    report total hours worked by Plaintiff. Defendants have knowingly and
16
      intentionally failed to comply with Labor Code section 226(a) on each and every
17

18    wage statement provided to Plaintiff.
19
            41.        California Labor Code § 226(a) sets forth reporting requirements for
20
      employers when they pay wages: Every employer shall at the time of each
21

22    payment of wages, furnish each of his or her employees an accurate itemized
23
      statement in writing showing (1) gross wages earned, (2) total hours worked, (3)
24

25
      the number of piece rate units worked or earned, (4) all deductions, (5) net wages

26    earned, (6) the inclusive dates for the period paid, (7) partial social security
27
      number, (8) the name and address of the legal entity that is the employer, and (9)
28
                                                      11
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 12 of 19 Page ID #:12




 1
      all applicable hourly rates in effect during the pay period and the corresponding

 2    number of hours worked at each hourly rate by the employee.
 3
            42.        As a consequence of Defendants knowing and intentional failure to
 4

 5    comply with Labor Code section 226(a), Plaintiff and the class he seeks to
 6    represent are entitled to actual damages or penalties not to exceed $4,000.00
 7
      pursuant to Labor Code section 226(b), together with interest thereon and
 8

 9    attorneys’ fees and costs.
10
            43.        Plaintiff requests relief as described in the Prayer alleged supra,
11

12
      herein.

13                                       FIFTH CAUSE OF ACTION
14
                           Failure to Pay Wages of Terminated Employees
15                                     (Labor Code § 201-203)
16
            44.        Plaintiff re-alleges and incorporates by this reference each of the
17

18    foregoing paragraphs as if fully set forth herein.
19
            45.        Defendants failed to pay Plaintiff and the class he seeks to represent,
20
      all wages owed to Plaintiff within the applicable time period under California law.
21

22    These unpaid wages include failure to pay wages for rest and meal periods that
23
      were not provided. Plaintiff alleges Defendants' failure to pay Plaintiffs in this
24

25
      regard was intentional and willful within the meaning of section 203.

26

27

28
                                                    12
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 13 of 19 Page ID #:13




 1
            46.        Plaintiff alleges he and the class he seeks to represent are owed up to

 2    30-days wages as a penalty, plus fees and costs incurred with bringing this cause
 3
      of action.
 4

 5          47.        Plaintiff requests relief as described in the Prayer alleged supra,
 6    herein.
 7
                                         SIXTH CAUSE OF ACTION
 8

 9                              Violations of the Unfair Competition Law
                                   (Bus. & Prof. Code §§ 17200-17208)
10
            48.        Plaintiff re-alleges and incorporates by this reference each of the
11

12    foregoing paragraphs as if fully set forth herein.
13
            49.        Defendants’ policy and practices alleged herein resulted in the
14
      Defendants’ failure to pay for all working hours, failure to pay overtime, failure to
15

16    pay under the terms of the employment agreement, and as mandated by law.
17
      Defendants have violated IWC Wage Orders and California Labor Code by
18

19    engaging in the violations alleged herein, which may be discovered in the course
20    of litigation, and which constitute unlawful activity prohibited by Business and
21
      Professions Code section 17200 et seq.
22

23          50.        The actions of Defendants in failing to pay Plaintiff and the proposed
24
      class in a lawful manner constitutes false, unfair, fraudulent and deceptive
25
      business practices, within the meaning of Business and Professions Code, sections
26

27    17200, et. seq.
28
                                                    13
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 14 of 19 Page ID #:14




 1
            51.        Plaintiff is entitled to an injunction, specific performance under

 2    Business and Professions Code, section 17202, and/or other equitable relief
 3
      against such unlawful practices in order to prevent future loss, for which there is
 4

 5    no adequate remedy at law. Plaintiff brings this cause individually and as a
 6    member of the general public as a representative subject to Defendants’ unlawful
 7
      acts and practices.
 8

 9          52.        As a result of Defendants’ unlawful acts, Defendants have reaped and
10
      continue to reap unfair benefits at the expense of Plaintiff. Defendants should be
11

12
      enjoined from this activity, caused to specifically perform their obligations, and

13    made to disgorge these ill-gotten gains, and restore to Plaintiffs and the members
14
      of the public wrongfully withheld wages and/or other moneys pursuant to
15

16    Business and Professions Code, sections 17200 et seq. Plaintiffs are informed and
17    believes, and on that basis alleges, that Defendants are unjustly enriched through
18
      their failure to provide wages and overtime wages to Plaintiffs and members of
19

20    the public.
21
            53.        Plaintiff is informed and believes, and on that basis alleges, that
22
      Plaintiff and the proposed class have been prejudiced by Defendants’ unfair trade
23

24    practices.
25
            54.        As a direct and proximate result of the unfair business practices of
26

27    Defendants, and each of them, Plaintiff is entitled to equitable and injunctive

28
                                                    14
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 15 of 19 Page ID #:15




 1
      relief, including full restitution, specific performance, and/or disgorgement of all

 2    wages which have been unlawfully withheld from Plaintiff and the proposed class
 3
      as a result of the business acts and practices herein, and enjoining of Defendants
 4

 5    to cease and desist from engaging in the practices described herein.
 6          55.        The illegal conduct alleged herein is continuing and there is no
 7
      indication that Defendants will discontinue such activity in the future. Plaintiff
 8

 9    and the proposed class allege that if Defendants are not enjoined from the conduct
10
      set forth in this Complaint, Defendants will continue to fail to pay wages owed as
11

12
      alleged.

13          56.        Plaintiff further requests that the court issue a preliminary and
14
      permanent injunction prohibiting Defendants from continuing to fail to pay all
15

16    wages owed.
17          57.        Plaintiff requests relief as described in the Prayer alleged supra,
18
      herein.
19

20                                    SEVENTH CAUSE OF ACTION
21
                             Violation of the Private Attorneys General Act
22                                       (Labor Code §§ 2698)
23
            58.        Plaintiff re-alleges and incorporates by this reference each of the
24

25
      foregoing paragraphs as if fully set forth herein.

26          59.        As a result of the acts alleged above, Plaintiff and the class members
27
      seek penalties under all Labor Code Sections, including but not limited to, 201,
28
                                                    15
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 16 of 19 Page ID #:16




 1
      202, 203, 226, 226.7, 226.8, 510, 512, 1174, 1175, 1182.12, 1194, 1197, 1197.1,

 2    1198, 1199, and 2802.
 3
            60.        For each such violation, Plaintiff and the class members are entitled
 4

 5    to penalties in an amount to be shown at the time of trial subject to the following
 6    formula.
 7
                            1. For $100 for the initial violation per employee per pay period.
 8

 9                          2. For $200 for each subsequent violation per employee per pay
10
                                period.
11

12
            61.        These PAGA penalties shall be allocated 75% to the Labor and

13    Workforce Development Agency (“LWDA”) and 25% to the affected employees.
14
            62.        Plaintiff filed a PAGA complaint online with the LDWA on or about
15

16    January 17, 2019, and served Defendants by certified mail as prescribed by the
17    Labor Code. Plaintiff and the class members seek penalties as though the LWDA
18
      decided not to investigate pursuant to Labor Code §2699.3(a)(2)(A).
19

20          63.        Defendant has violated and continues to violate Labor Code sections
21
      201, 202, 203, 226, 226.7, 226.8, 510, 512, 1174, 1175, 1182.12, 1194, 1197,
22
      1197.1, 1198, 1199, and 2802 as it pertains to Plaintiff and the proposed class as
23

24    described more fully herein.
25
            64.        Plaintiff requests relief as described in the Prayer alleged supra,
26

27    herein

28
                                                     16
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 17 of 19 Page ID #:17




 1

 2                                       EIGTH CAUSE OF ACTION
 3
                                                  Injunction
 4

 5          65.        Plaintiff incorporates all previous paragraphs of this complaint as
 6    though fully set forth herein.
 7
            66.        Plaintiff seeks injunctive relief to prohibit the continuing unlawful
 8

 9    acts alleged herein, which threaten ongoing and future injury to the general public.
10
            67.        Defendants’ practices caused Plaintiff to suffer damages.
11

12
            68.        Plaintiff seeks to enjoin Defendants from continuing to their ongoing

13    wage and hour violations at Defendants’ schools.
14
            69.        Plaintiff and the class she seeks to represent do not have a plain,
15

16    speedy, and adequate remedy in the ordinary course of law, other than the
17    requested injunctive relief.
18

19                                                   IV.
20                                           PRAYER FOR RELIEF
21           Plaintiff prays as follows:
22           1. That the Court determine that the failure of the Defendants to pay
23    compensation to Plaintiff and each member for all hours worked, be adjudged and
24    decreed to violate the applicable IWC Wage Orders, regulations and statutes;
25           2. That the Defendants be ordered to pay and judgment be entered for
26    wages for all hours worked by Plaintiff and proposed class according to proof;
27
             3. That the Court determine that the failure of the Defendants to pay
28
                                                      17
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 18 of 19 Page ID #:18




 1    compensation to the Plaintiff and the proposed class be adjudged and decreed to
 2    violate the applicable IWC Wage Orders, regulations and statutes;
 3           4. That the Defendants be ordered to pay and judgment be entered for
 4    wages for Plaintiff and the proposed class according to proof;
 5           5. That the Defendants be ordered to pay and judgment be entered for
 6    overtime wages, to Plaintiff and the proposed class according to proof;
 7           6. That the Defendants be ordered to pay and judgment be entered for
 8    liquidated damages under Labor Code section 1194.2 to Plaintiff and the proposed
 9    class according to proof:
10           7. That the Defendants be ordered to pay and judgment be entered for Labor
11    Code, section 226 penalties to Plaintiffs according to proof;
12
             8. That the Defendants be ordered to pay and judgment be entered for Labor
13
      Code, section 226(f) penalties to Plaintiff and the proposed class according to
14
      proof;
15
             9. That the Defendants be ordered to pay and judgment be entered for Labor
16
      Code, section 203 penalties to Plaintiff and the proposed class according to proof;
17
             10. That the Defendants be found to have engaged in unfair competition in
18
      violation of Business and Professions Code, section 17200;
19
             11.That the Defendants be ordered and enjoined to pay restitution to
20
      Plaintiff and the proposed class due to the Defendant’s unlawful and unfair
21
      competition, including disgorgement of their wrongfully obtained profits,
22
      wrongfully withheld wages according to proof, and interest thereon pursuant to
23
      Business and Professions Code, sections 17203 and 17204;
24
             12.That Defendants be enjoined from further acts of unfair competition and
25
      specifically from failing to pay compensation to Plaintiff and the proposed class;
26
             13.That Plaintiff and the proposed class be awarded Attorneys’ fees and
27
      costs pursuant to statute, including but not limited to Labor Code, section 1194
28
                                                 18
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
     Case 5:19-cv-00440-JGB-SP Document 1 Filed 03/11/19 Page 19 of 19 Page ID #:19




 1    and Code of Civil Procedure, section 1021.5;
 2           14.For penalties pursuant to Labor Code § 2699;
 3           15.Otherwise determine the appropriate remedy to compensate Plaintiff, as
 4    required to promote fairness and justice, including but not limited to establishing
 5    procedures for compensation, compensation amounts and fluid recovery if
 6    appropriate;
 7           16.Prejudgment Interest; and
 8           17.Any other relief this court deems proper.
 9

10    DATED: March 8, 2019                       HAMNER LAW OFFICES, APLC
11

12                                               _______________________________
                                                 By: Christopher J. Hamner,
13
                                                 Attorneys for Plaintiffs Michael P. Ziegler
14                                               and the Proposed Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   19
      ZEIGLER v. DAYTON SUPERIOR CORP., et al.
      COMPLAINT
